Detailed action
Summary
1. The office action is in response to the application filed on 12/19/2019.
2. Claims 1-19 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the secondary windings are wound around the first magnetic column, the second magnetic column, the third magnetic column and the fourth magnetic column; when a voltage is applied to the primary windings, a current flows through one of a portion of the secondary windings wound around the first magnetic column and a portion of the secondary windings wound around the second magnetic column due to an induced electromotive force, and a current flows through one of a portion of the secondary windings wound around the third magnetic column and a portion of the secondary windings wound around the fourth magnetic column due to the induced electromotive force, wherein the induced electromotive force is generated by a current flowing through the primary windings; the primary windings include a primary winding start end and a primary winding terminal end, the primary winding start end is a first primary end of the IM device, and the primary winding terminal end is a second primary end of the IM device; and the secondary windings include a secondary winding start end and a secondary winding terminal end, the secondary winding start end is a first secondary end of the IM device, and the secondary winding terminal end is a second secondary end of the IM device.”



Regarding claim 9. The prior art fails to teach “…wherein the primary winding is wound around the first magnetic column and the second magnetic column, and winding directions of the primary winding on the first magnetic column and the second magnetic column are the same; when a voltage is applied to the primary winding, a current flows through one of a portion of the secondary windings wound around the first magnetic column and a portion of the secondary windings wound around the second magnetic column due to an induced electromotive force, and a current flows through one of a portion of the secondary windings wound around the third magnetic column and a portion of the secondary windings wound around the fourth magnetic column due to the induced electromotive force, wherein the induced electromotive force is generated by a current flowing through the primary winding; the primary winding has a primary winding start end and a primary winding terminal end, the primary winding start end is a first primary end of the IM device, and the primary winding terminal end is a second primary end of the IM device; and the secondary windings include a secondary winding start end and a secondary winding terminal end, the 5 secondary winding start end is a first secondary end of the IM device, and the secondary winding terminal end is a second secondary end of the IM device.”

Dependent claims 10-14 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3684991 Trump et al. disclose electromagnetic induction apparatus.
US 10361023 Dally et al. disclose Magnetic power coupling to an integrated circuit module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                   /ADOLF D BERHANE/      Primary Examiner, Art Unit 2838